Citation Nr: 0918064	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a spinal 
injury to the neck.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a spinal injury of the neck.  This case was 
previously before the Board in May 2007, at which time it was 
remanded for additional development of the record and to 
ensure due process.  As the requested actions have been 
completed, the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings concerning an injury to the cervical spine.

2.  A disability of the cervical spine was initially 
demonstrated many years after service, and there is no 
competent medical evidence to link it to service.


CONCLUSION OF LAW

Residuals of a spinal injury to the neck were not incurred in 
or aggravated by active service, nor may arthritis be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In an August 2002 letter, issued prior to the rating decision 
on appeal, and in 
letters dated May 2007 and September 2008, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The most recent letters also advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, Social 
Security Administration records and statements submitted by 
the Veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The Veteran asserts that service connection is warranted for 
a spinal injury to the neck.  He claims that his current 
cervical spine disability is due to the fact that he fell out 
of the top bunk while he was in service.  He reports that he 
received stitches following this incident.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  Private medical 
records disclose that the Veteran underwent a cervical spine 
discectomy and fusion in June 1998 for a herniated cervical 
disc, cervical spondylosis and cervical radiculopathy.  He 
was seen by a private physician in November 2002 and 
complained of neck pain radiating to his shoulders.  He 
stated that he fell out of bed in service and hit his head.  
He related a similar history when seen in a VA outpatient 
treatment clinic in February 2005.  He indicated that he had 
been drinking at the time of the in-service fall, that he had 
landed on his head and that the laceration was sutured.  The 
examiner stated that the Veteran's symptoms most likely 
represented arthritic changes in the neck secondary to 
degenerative changes that had taken place over the years and 
might or might not be related to traumatic events in the 
past.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  The 
service treatment records are negative for complaints or 
findings concerning any injury to the neck.  In June 1980, 
the Veteran was brought to the clinic in a security vehicle.  
He had been found on the floor and had lost consciousness, 
due to unknown causes.  It was noted that he appeared to be 
under the influence of alcohol.  There was no suggestion of 
any complaints involving the neck.  He did have a laceration 
of the right eye, and this was sutured.  On reports of 
medical history in January 1983 and September 1984, the 
Veteran denied a history of a head injury.  He also denied 
any bone or joint deformity, as well as recurrent back pain.  
Clinical evaluations of the neck and spine were normal on the 
separation examination in January 1983, and on an annual 
examination in September 1984.

The Veteran was seen by a private physician in September 
1995.  He denied any head or spinal injuries.  The Veteran 
related to another private physician in February 1996 that he 
had been working in construction for many years and that he 
had experienced problems with neck pain for at least five or 
six years.  In May 1996, the Veteran stated that he had been 
a laborer for 18 years, and that his problem began about 1991 
or 1992 when he started to have neck pain as well as pain in 
both elbows.  He noted that he was under the care of his 
family physician and was treated with aspirin and other 
medication.  

The Veteran was seen by a private physician for a disability 
evaluation for his symptoms of neck pain and lower backache 
in January 1997.  According to the history, the Veteran fell 
on ice in 1987 and hit his neck and back to the ground.  
Since then, he had developed gradual pain in the neck, 
radiating to the shoulders, and this was also associated with 
some degree of numbness in the hands.  

In May 2007, the Veteran was seen by a private physician for 
complaints including neck pain and numbness in the arms and 
hands.  He noted that he has had neck pain since 1995 or 
1996, and first sought medical attention for such pain at 
that time.  He indicated that he had experienced many 
accidents and work-related injuries in the past.  In July 
2007, the Veteran stated that his neck pain had begun 
approximately 10 to 15 years earlier.  

Although the Veteran now attributes his neck disability to a 
fall from a bunk in service, the Board finds such contention 
is not supported by the evidence of record.  In this regard, 
nothing in the service treatment records reflect he actually 
fell from the top bunk.  Rather, he was simply found on the 
floor and appeared under the influence of alcohol, with 
injuries to the face but no fracture.  He did not complain of 
neck pain at the time of treatment, nor at any time during 
his remaining years of service.  Further, prior to filing his 
claim for VA benefits, the Veteran reported to treatment 
providers that he had slipped on ice in 1987, hitting his 
neck and back, and having neck pain since that time.  In 
other records, he consistently reported his neck pain 
beginning in the 1990's.  In his notice of disagreement, he 
reported he had no other serious falls since service, but in 
medical reports prior to his claim, he reported experiencing 
"several falls" prior to 1995.  It was not until after he 
filed his claim for compensation in 2002 that he began 
reporting the claimed neck injury in service to treatment 
providers.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  In sum, 
the contentions raised in conjunction with this claim are 
inconsistent with service treatment records and private 
treatment records prepared more contemporaneously in time to 
service, which reflect no history of a neck injury in 
service.  Thus, the Board finds the Veteran's current 
contentions are not credible.   See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) ("[T]he Board, as 
fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc. Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record."). 

The Board also notes that a VA examiner suggested in an 
outpatient note that the Veteran's neck problems most likely 
represent arthritic changes which have taken place over the 
years and might or might not be related to traumatic events.  
However, the examiner did not specifically attribute the 
Veteran's neck disability to service.  The only opinion in 
the record linking his neck disability with service is the 
Veteran's, which does not constitute competent medical 
evidence.  In this regard, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation, as the diagnosis or etiology of 
a cervical spine disability is not a matter which is capable 
of lay observation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

The Board concludes that the medical findings of record, 
which fail to show a neck disorder in service or for many 
years thereafter, are of greater probative value than the 
Veteran's unsupported allegations regarding the onset of his 
cervical spine disability.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for residuals of a cervical spine injury.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for residuals of a spinal injury to the 
neck is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


